Citation Nr: 9921128	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-47 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rate of improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to December 
1972 and died in August 1981.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  The case has been 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  In correspondence dated in April 1997 to the appellant's 
latest address of record, the RO requested that the appellant 
provide a birth certificate for her grandchild and that she 
separately provide a date when her daughter [redacted] moved into 
another household with this child, pursuant to the directive 
contained in the Board's October 1996 remand action.  

2.  The appellant did not respond to this request for evidence, 
and the Postal Service did not return the correspondence 
addressed to her that requested the evidence.  

3.  An attempt by the appellant's accredited representative to 
reach her, apparently in September 1997, was unavailing.  


CONCLUSION OF LAW

As the appellant did not respond to the RO's request for 
evidence, a higher rate of death pension benefits cannot be 
computed.  38 U.S.C.A. §§ 1541, 5101(a), 5103(a) (West 1991); 
38 C.F.R. §§ 3.1(q), 3.109(a), 3.272, 3.273 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision dated in October 1996, the Board found that the 
appellant was entitled to a higher rate of death pension benefits 
at some point between June 1, 1993, and May 31, 1994, because her 
child [redacted] had given birth to her own child and had moved out 
of the appellant's household.  The Board found that [redacted]'s 
income from Social Security was reasonably available to the 
appellant only as long as she remained in the appellant's 
household.  However, once she was no longer living in the 
appellant's household and had had a child she was supporting, the 
Board was of the opinion that [redacted]'s Social Security income 
was no longer available to the appellant.  In essence, once 
[redacted] was living apart from the appellant and had the 
responsibility of caring for her own child, the Social Security 
income payable to the appellant for [redacted] was no longer 
reasonably available to the appellant.  

However, it was unclear from the record when [redacted] gave birth 
to her child and moved out of the appellant's household.  
Accordingly, the Board remanded that aspect of the claim for 
additional development, to include a request to the appellant 
that she provide a birth certificate for [redacted]'s child and 
separately provide a date when [redacted] moved into another 
household with her child.  This information was crucial to 
computing accurately the appellant's countable income and award 
for improved death pension benefits, effective from June 1, 1993.  

Pursuant to the remand, the RO in correspondence dated in April 
1997 requested that the appellant provide the evidence necessary 
for recomputation of her death pension benefits.  There is no 
indication in the record that the appellant did not receive this 
correspondence.  The correspondence was sent to her latest known 
address.  See 38 C.F.R. § 3.1(q).  Indeed, her accredited 
representative attempted to contact her, apparently in September 
1997, but without success.  The RO was therefore deprived of 
crucial information necessary to recompute accurately the death 
pension benefits to which the appellant was entitled on and after 
June 1, 1993.  

Under the law, if a claimant's application for benefits 
administered by VA is incomplete, VA shall notify the claimant of 
the evidence necessary to complete the application.  If such 
evidence is not received within a year from the date of such 
notification, no benefits may be paid or furnished by reason of 
such application.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.109(a).  
Cf. 38 C.F.R. § 3.158(a) (1998) (where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen, or for the purpose of determining continued entitlement 
is not furnished within one year after the date of request, the 
claim will be considered abandoned).  

The record, as indicated, contains no hint that the RO's April 
1997 correspondence, or for that matter the Board's October 1996 
remand action, was not delivered to the appellant at her latest 
address of record.  Her latest address of record has remained the 
same throughout the course of this appeal and was correctly set 
forth on the RO's April 1997 correspondence to her.  Neither the 
appellant nor her representative has submitted any evidence to 
show nonreceipt of the RO's April 1997 letter.  The Board 
concludes that the presumption of regularity that attends the 
administrative functions of the Government is applicable and that 
it is therefore presumed that the RO properly mailed and the 
Postal Service properly delivered the April 1997 development 
letter in this case.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law 
presumes the regularity of the administrative process "in the 
absence of clear evidence to the contrary"); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 
Vet. App. 307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  See YT v. Brown, 9 Vet. App. 195, 199 
(1996) (appellant's statement that she did not receive the 
November 1990 Statement of the Case is not the "clear evidence 
to the contrary" that is required to rebut the presumption of 
regularity that the notice was sent).  

The Board observes that it is simply not possible to compute 
accurately the higher rate of death pension benefits that might 
be due, based on the unavailability of [redacted]'s Social Security 
income, in the absence of the evidence requested from the 
appellant.  It is instructive that the United States Court of 
Appeals for the Federal Circuit has held that even the failure by 
a claimant to provide his signature on a claims form provided by 
VA can be fatal to a claim for an earlier effective date for VA 
benefits by preventing the application from being "in the form 
prescribed by the Secretary" as required by 38 U.S.C.A. 
§ 5101(a).  Fleshman v. West, 138 F.3d 1429, 1432-33 (1998).  In 
failing to provide crucial information necessary to her claim 
within a year following the request therefor, the appellant in 
this case is likewise unentitled to relief.  Id.  It follows that 
her appeal must be denied.  




ORDER

As the appellant has not responded to a request for evidence 
necessary to complete her application and compute her rate of 
death pension benefits on and after June 1, 1993, her appeal is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

